t c summary united_states tax_court rhonda hope hamilton petitioner v commissioner of internal revenue respondent ricky derrell hamilton petitioner v commissioner of internal revenue respondent docket nos 8101-02s 8545-02s filed date rhonda hope hamilton pro_se in docket no 8101-02s ricky derrell hamilton pro_se in docket no 8545-02s amy dyer seals for respondent powell special_trial_judge these consolidated case sec_1 were heard pursuant to the provisions of section of the these cases were consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the residence of petitioners’ daughter unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority by separate notices of deficiency respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner rhonda hope hamilton ms hamilton at docket no 8101-02s and a deficiency of dollar_figure in the federal_income_tax of petitioner ricky derrell hamilton mr hamilton at docket no 8545-02s after concessions the issues are whether ms hamilton is entitled to an earned_income_credit eic with respect to rebecca hope hamilton rebecca petitioners’ minor daughter whether ms hamilton is entitled to use head_of_household filing_status whether mr hamilton is entitled to a dependency_exemption deduction with respect to rebecca and whether mr hamilton is entitled to a child_tax_credit with respect to rebecca ms hamilton resided in newberry south carolina and mr hamilton resided in prosperity south carolina at the time the petitions were filed background petitioners were divorced in by a consent decree dated date the family court of the county of respondent conceded that mr hamilton is entitled to claim a dependency_exemption deduction and a child_tax_credit of dollar_figure with respect to richard hamilton petitioners’ minor son and to the head_of_household filing_status as a result of these concessions mr hamilton’s deficiency is reduced to dollar_figure newberry state of south carolina entered an order awarding ms hamilton custody of rebecca while ms hamilton had legal custody during there are ambiguities with respect to where rebecca resided and the duration of rebecca’s residence she spent time with both parents and both parents contributed to her support on their separate federal_income_tax returns both petitioners claimed head_of_household filing_status and a dependency_exemption deduction and an eic with rebecca as a qualifying_child additionally mr hamilton claimed a child_tax_credit with respect to rebecca in the notice_of_deficiency issued to ms hamilton respondent determined that she was the custodial_parent of rebecca and allowed her the dependency_exemption deduction respondent however disallowed ms hamilton’s claimed head_of_household filing_status and the eic with respect to rebecca as to mr hamilton respondent disallowed the claimed dependency_exemption deduction and the child_tax_credit with respect to rebecca earned_income_credit discussion sec_32 generally provides eligible individuals with an eic against their income_tax_liability an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 sec_32 provides that a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year respondent concedes that if rebecca had the same principal_place_of_abode as ms hamilton for more than one-half of then ms hamilton qualifies for the eic with respect to rebecca while the evidence is perhaps less than clear as to where rebecca’s abode was at any given time we believe that her principal_place_of_abode was with ms hamilton for more than one-half of head_of_household filing_status as relevant herein ms hamilton qualifies for head_of_household filing_status if she was not married at the close of the taxable_year and maintained as her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a daughter sec_2 as discussed above we find that rebecca’s principal_place_of_abode was with ms hamilton and ms hamilton qualifies as head of a household for an eligible_individual also includes an individual without a qualifying_child who meets certain criteria see sec_32 respondent concedes that ms hamilton is entitled to an eic as an individual without a qualifying_child sec_7491 concerning burden_of_proof has no bearing on the underlying substantive issue dependency_exemption sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor dependent if the taxpayer provides over half of the support for the minor dependent in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent sec_152 provides that the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent custody is determined by the terms of the custody decree sec_1_152-4 income_tax regs a noncustodial_parent however may be treated as providing over half of the support for the minor dependent if the requirements of sec_152 are satisfied sec_152 provides exception where custodial_parent releases claim to exemption for the year --a child received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the internal_revenue_service prescribed form_8332 release of claim to exemption for child of divorced or separated parents as the appropriate form in which the noncustodial_parent may satisfy the written declaration requirement of sec_152 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax regs fed reg date mr hamilton failed to provide a form_8332 or any other documentation to establish that ms hamilton waived her right to the dependency_exemption deduction with respect to rebecca we hold that mr hamilton is not entitled to the dependency_exemption deduction with respect to rebecca see mccarthy v commissioner tcmemo_1995_557 ferguson v commissioner tcmemo_1994_114 child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 above mr hamilton may not claim a dependency_exemption deduction with respect to rebecca under sec_151 and therefore he may not claim the child_tax_credit reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
